Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse December 13, 2011 Email from NYSE Euronext CEO Duncan Niederauer to all employees (December 13, 2011): To my NYSE Euronext colleagues: As you know, we are in the final stages of the merger approval process and are currently in active discussions with the European Commission regarding remedies. Our goal is to address their concerns in an appropriate way while maintaining the industrial logic of the deal. In considering feedback from the Commission to our initial remedies proposal, we announced today that both NYSE Euronext and Deutsche Boerse are offering enhancements to our prior submission of remedies. These remedies are proportionate to the Commission’s expressed concerns, will preserve and enhance competition, and ensure that the strong, real benefits of the transaction are delivered to our clients. We believe our remedies fully address the Commission’s remaining concerns. The remedies involve additional commitments from both NYX and DB. However, they enable us to remain committed to all of the equity, index, commodity and interest rate markets and customers that we serve today. As you will recall, in November we put forth remedies in which we committed to divest parts of both NYX’s and DB’s individual equity derivatives (IED) businesses, specifically excluding NYX’s home markets businesses. As you may have already seen in media reports, today’s submission amends that by offering to divest NYX’s IED business in its entirety. These discussions are continuing, and definitive conclusions regarding these proposals depend upon approval by our respective local regulators. If we are not successful in obtaining those approvals in any given NYX market, then it would be DB’s individual equities business in that market that would be divested, also requiring local regulatory approval. The resolution of these issues also depends on a final disposition of our case with the European Commission, which we now expect to occur by early February of 2012. Also, in our new remedies proposal we have: • Improved the coverage of the clearing access remedy (ITPA) for innovative equity index and interest rate derivatives; • And committed to provide a license to the Eurex trading system to a third party interested in launching interest rate derivatives. I understand that for employees in these businesses, this will be a bit of an uncertain time. Please know that we will keep you informed as this process moves forward and we will ensure that you get information in real time when developments arise. In consultation with the Commission, we have also agreed to seek an extension for the thirteen remaining Commission working days available under the review process, which will provide the Commission adequate time to properly evaluate our revised submission. Under the new timetable, the Competition authorities are now set to complete their review by February 9, 2012, and we would anticipate closing shortly thereafter. Also, attached as an FYI is an advertisement that was placed in major European newspapers today. As you can see, support for our deal is growing - 30 top business leaders and economists have come out today in favor of this transaction. Thank you for your continued patience, perseverance and commitment to our company. See you out there! Duncan Safe Harbour Statement In connection with the proposed business combination transaction between NYSE Euronext and Deutsche Börse AG, Alpha Beta Netherlands Holding N.V. (“ Holding ”), a newly formed holding company, filed, and the U.S. Securities and Exchange Commission (“
